ACCEPTED
                                                                                             06-14-00102-CV
                                                                                   SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        3/19/2015 4:46:14 PM
                                                                                             DEBBIE AUTREY
                                                                                                      CLERK



                                     NO. 06- 14-00102-CV
                                                                             FILED IN
                                                                      6th COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                               IN THE SIXTH COURT OF APPEALS          3/19/2015 4:46:14 PM
                                                                          DEBBIE AUTREY
                                                                              Clerk


                                      Johnny E. Webb, III

                                           Appellant

                                               v.

                                     Alex Rodriguez, et al.,

                                           Appellees.


                                         On appeal from
                         111
                       95 Jud icia l Distri ct Court, Dallas County, Texas
                            Hon. Ken Molberg, Presiding Judge


    APPELLEES' MOTION FOR EXTENSION OF TIME TO FILE BRIEF


             Concurrent with the fi ling of this Motion for Extension of Time to File

Brief, Appell ees fil ed a Motion to Dismiss fo r Lack of Jurisdi cti on (the "Motion to

Dismiss").         Pursuant to Texas R ule of Appellate Procedure 38.6(d) Appellees

request an extension of the dead line to fi le their response brief from the current

March 30, 2015 deadline until twenty-one (21) days after the Court rules on their

Motion to D ismiss, and only if the Motion to Dismiss is denied.




25699 12.1
       In support of this Motion, Appellees respectfully show the fo llowing:

       1.     Appellees' response bri ef is currently due March 30, 2015 . Appellees

have not previously requested, nor has the Court granted, an extension of time to

file their response brief.

       2.     As set forth      in   Appellees' Motion to Dismiss' , the Court lacks

jurisdiction to consider Appellant's appeal.             Because the jurisdictional issue -

previously observed by the Court and presented in the Motion to Dismiss - would

dispose of A ppellant's appeal, Appellees would be unduly burdened by having to

prepare and file responsive briefing that is ultimately rendered moot by the Court's

subsequent finding of a lack of jurisdiction. While Appellant is not required to file

a rep ly brief, he would also be unduly burdened by the time and expense of

preparing a brief that is unnecessary. Deferring briefing on the merits would also

preserve the Court's resources, such as saving the Court's staff from working up

the parties' briefing for submission.

       3.    Appellees therefore request the Court stay all further briefing on the

merits until after it rules on the Motion to D ismiss. In the event the Court denies

the Motion to Dismiss, Appellees request twenty-one (21) days from the date of

the Court's order to file their response brief.




      Appe llees incorporate by reference as if fully set forth herein their Motion to Dismiss.
                                                2
                                RELIEF REQUESTED

      For these reasons, Appellees request the Court stay all further briefing on the

merits until it rules on Appellees' Motion to Dismiss for Lack of Jurisdiction. In

the event the Court determines it has jurisdiction over Appellant's appea l,

Appel lees request that the deadline for their response brief be reset to twenty-one

(21) days from the date of the Court's order denying their Motion to D ismiss.

                                       Respectfully submitted,

                                       ORA Y REED & McGRAW


                                       By: Isl Andrew K. York
                                             ANDREW    K.   YORK
                                             State Bar No. 24051554
                                             JIM MOSELEY
                                             State Bar No. 14569100

                                      1601 Elm Street, Suite 4600
                                      Dallas, Texas 7520 l
                                      (2 14) 954-4135
                                      (214) 953-1332 (Fax)

                                      ATTORNEYS FOR APPELLEES LUCIEN
                                      TUJAGUE, JR. , AND DOMINION GAS
                                      HOLDINGS, LP




                                         3
HALLETT & PERRIN, PC


By: Isl Bryan P . Stevens (with permission)
       BRYAN P. STEVENS
       State Bar No. 24051387
       BARRETT C. LESHER
       State Bar No. 24070137

1445 Ross Avenue, Suite 2400
Dallas, Texas 75202
(2 14) 983-0053
(2 14) 922-4 142 (Fax)

ATIORNEYS FOR APPELLEES
SHUK HOLDINGS, LLC AND
IDT ENERGY, INC.

GRUBER HURST JOHANSEN
HAIL SHANK LLP


By: Isl Mark L. Johansen (with permission)
MARK L. J OHANSEN
State Bar No. 10670240
RAFAEL C. RODRIGUEZ
State Bar No. 240811 23

1445 Ross Avenue, Suite 2500
Dallas, Texas 75202
(2 14) 855-6800
(214) 855-6808 (Fax)

ATIORNEYS FOR APPELLEE
ALEX RODRIGUEZ




  4
                    CERTIFICATE OF CONFERENCE

      I hereby certify that on March 19, 2015, I conferred by email with
Appellant's counsel, Darrell O'Neal, concerning the relief requested in this
Motion. Mr. O'Neal responded that he opposed the Motion.

                                   Isl Andrew K. York
                                   Andrew K. York




                                     5
                         CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. P. 9.5(b)(l), I hereby certify that on March 19,
2015, a true and correct copy of this Motion was forwarded to the persons listed
below e lectron ically through the electronic fil ing manager if the email address of
the person is on file with the electron ic fi ling manager, or by email if the email
address is not on file.

Melvin Houston
Melvin Houston & Associates
1776 Yorktown St., Suite 350
Houston, Texas 77056
mhouston@gotellmel.com

Darrell J. O'Neal
2129 Winchester Road
Memphis, Tennessee 38116
dome mphislaw@aol .com

Bryan Stevens
Hallett & Perrin, PC
1445 Ross A venue, Suite 2400
Dallas, Texas 75202
BStevens@ha llettperrin.com

Mark L. Johansen
Rafae\ C . Rodriguez
Gruber Hurst Johansen Hail Shank LLP
1445 Ross Avenue, Suite 2500
Dallas, Texas 75202
m johansen@gh jhlaw .com
rrodriguez@gh j hlaw .com




                                       /s/ Andrew K. York
                                       Andrew K. York


                                         6